Title: Mercy Otis Warren to Abigail Adams, 13 November 1796
From: Warren, Mercy Otis
To: Adams, Abigail


          
            Plimouth Nov 13th 1796
          
          I return my dear madam miss Williams letters with Lovuts memoirs— am much obliged & hope have not detained them too long—
          
          am sorry to hear by Your late short billet that You do not enjoy perfect health—
          was the stage driver under any mistake when he told me you Contemplated a passage to Plimouth in the stage ere long— I hope he was not: as such a Circumstance would be exceedingly gratifying to Your friends here—
          I did promise myself the pleasure of passing one evening at lest before the seting in of winter—but begin now to doubt whither it will be in my power—
          Mr Warren unites in respectful Compliments to the vice president and to Yourself: with Your assured / frend & Humble servant
          
            Mercy Warren
          
          
            my daughter sets by and desires her most respectful regards as would the lovely little Marcia otis was she awake
          
        